—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 29, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a sanitation cleaner, was discharged from his employment after failing to contact his employer about returning to work after his incarceration. The record reveals that claimant was incarcerated from February 3, 1992 until June 24, 1992, during which time claimant’s employer agreed to hold his job. After his release, claimant failed to promptly contact his employer about returning to work or timely respond to a telegram sent to him by his employer on July 14, 1992 instructing him to call his employer within 24 hours. The Board found that claimant’s actions rose to the level of misconduct, thereby disqualifying him from receiving unemployment insurance benefits. Based upon the record, substantial evidence supports the Board’s decision.
Mikoll, J. P., Mercure, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.